Citation Nr: 0946529	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Son


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above claim.

In September 2009, the Veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2007, the RO denied the Veteran's application 
to reopen his claim for service connection for a back injury.  
The Veteran did not appeal.  

2.  Evidence relevant to the Veteran's claim for a back 
disability received since the February 2007 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2007 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for a back disability received since the RO's final decision 
is new and material; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1994 rating decision, the RO denied the Veteran's 
initial claim of service connection for a back disability, 
noting that there was no evidence of an acquired back 
disability related to service.  The Veteran was notified of 
that decision and his appellate rights, but did not appeal.  
In June 2003, November 2006 and February 2007 rating 
decisions, the RO denied the Veteran's applications to reopen 
the claim.  In the last final denial in February 2007, the RO 
found there was no new evidence showing back problems being 
treated on a continual basis from the time of discharge to 
the present time.  The Veteran did not appeal.  Thus, this 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273 
(1996). 

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's last final decision in February 2007 that is sufficient 
to reopen the Veteran's claim for service connection as it is 
"new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes a letter from the Veteran's sister 
received in February 2008 stating that the Veteran began 
working for her husband in 1959 as a foreman and operator.  
The Veteran's sister stated that during his 10 years of 
employment with her husband, she observed the Veteran 
struggle to get through the work day due to back pain and 
have to take time off because he was physically unable to 
perform his work duties.  Attached to the Veteran's sister's 
letter is a form W2 dated 1963 showing that the Veteran 
worked for Jacobs Trenching.  

The new evidence also contains a statement from the Veteran's 
ex-wife stating that she met and married the Veteran in 1960 
and from the time she met the Veteran, he had chronic back 
pain.  The Board further finds that this evidence is material 
as it raises a reasonable possibility of substantiating the 
claim since it contains lay statements showing that the 
Veteran was observed to have had back pain shortly after 
separation.  The Veteran's sister and ex-wife are competent 
to make such observations.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  As new and material evidence has been 
presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a back disability, that claim is reopened.  As 
noted previously, the Board will remand the claim for further 
development. 

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim, such that 
any deficiency in this regard is harmless error.  See 
Bernard, 4 Vet. App. at 392-94: Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability is reopened; the 
appeal is granted to this extent only.


REMAND

Service treatment records show that in January 1955, the 
Veteran was involved in a motor vehicle accident.  He was 
diagnosed as having multiple abrasions on the right thigh and 
back.  In February 1955, the Veteran's abrasions were found 
to be well-healed.  At that time, he complained of having 
back pain.  X-rays of the back were normal and physical 
examination revealed full range of motion of the spine and no 
deformity or spasms.  Post-service treatment records are 
silent until January 1990 when the Veteran fell off a 
trencher hitting his left elbow, the right side of buttocks, 
and right arm.  He was treated for pain in the right side of 
the thoracic/lumbar spine.  X-rays showed osteophytes 
projecting primarily laterally from the L3 vertebral body on 
both sides.  In light of the medical evidence of record, the 
Veteran should be afforded a VA examination to obtain a 
medical opinion to determine the nature and etiology of his 
current back disability.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition, a review of the claims file reveals a copy of an 
April 1991 SSA decision denying the Veteran disability 
benefits.  Listed in this decision are private medical 
records that were considered, most of which are not found in 
the claims file.  There is no indication of record that the 
RO attempted to obtain the Veteran's complete file from SSA.  
The Veteran's records should be obtained from SSA on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hayes v. 
Brown, 9 Vet. App. 67 (1996).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain a copy of any SSA decision 
regarding disability benefits for the 
Veteran.  Request from SSA copies of all 
the documents or evidentiary material 
that was used in considering the 
Veteran's claim for disability benefits.

2.  Following the above development, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
back disability.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's current 
back disability had its onset during 
active military service or is related to 
in-service disease or injury, including 
the January 1955 motor vehicle accident.  
The examiner should note that the Veteran 
suffered a post-service back injury in 
January 1990.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Readjudicate the Veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


